I concur. Further consideration of the second question discussed in the foregoing opinion, — viz., the question as to the liability of the defendant, notwithstanding the contributory negligence of the deceased, — has forced me to the conclusion that the case is not brought by the findings within the exception to the general rule that contributory negligence of the injured person will bar a recovery. My views upon this general question are fully set forth in the opinion in Harrington v. Los AngelesRy. Co., 140 Cal. 514.1
Shaw, J., concurred with Angellotti, J.
1 98 Am. St. Rep. —